Exhibit 10.15



OneBeacon Long-Term Incentive Plan (2007)


1.PURPOSE
The purpose of the OneBeacon Long-Term Incentive Plan (the “Plan”) is to advance
the interests of OneBeacon Insurance Group, Ltd. (the “Company”) and its
stockholders by providing the ability to grant long-term incentives to certain
key employees and directors of the Company and of its subsidiaries.
2.    ADMINISTRATION
The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company; provided that each
member of the Committee qualifies as (a) a "non-employee director" under Rule
16b-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and (b) an "outside director" under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”). In the event that any member of the Committee
does not so qualify, the Plan shall be administered by a sub-committee of
Committee members who do so qualify.  If it is later determined that one or more
members of the Committee do not so qualify, actions taken by the Committee prior
to such determination shall be valid despite such failure to qualify.
The Committee shall have exclusive authority to select the employees and
directors to be granted awards under the Plan (“Awards”), to determine the type,
size and terms of the Awards and to prescribe the form of the instruments
embodying Awards. With respect to Awards made to directors, the Committee shall,
and with respect to employees may, specify the terms and conditions applicable
to such Awards in an Award agreement. The Committee shall be authorized to
interpret the Plan and the Awards granted under the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan and to make any other
determinations which it believes necessary or advisable for the administration
of the Plan. In connected with any Award, the Committee in its sole discretion
may provide for vesting provisions that are different from the default vesting
provisions that are contained in the Plan and such alternative provisions shall
not be deemed to conflict with the Plan. The Committee may correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
in the manner and to the extent the Committee deems desirable to carry it into
effect. Any decision of the Committee in the administration of the Plan, as
described herein, shall be final and conclusive. The Committee may act only by a
majority of its members in office, except that the members thereof may authorize
any one or more of their number or any officer of the Company to execute and
deliver documents on behalf of the Committee. The Committee, in its discretion
and subject in all instances to applicable law, may delegate to one or more
directors or committees of the Board of Directors all or part of the Committee's
authority and duties with respect to administering the Plan and granting Awards.
No member of the Company shall be liable for anything done or

1

--------------------------------------------------------------------------------



omitted to be done by him or by any other member of the Committee in connection
with the Plan, except for his own willful misconduct or as expressly provided by
statute.
3.    AWARDS
(a)
Eligible Participants. Any employee or director of the Company or any of its
subsidiaries who has executed a OneBeacon Confidentiality and Nonsolicitation
Agreement is eligible to receive an Award hereunder. The Committee shall select
which eligible employees, or directors shall be granted Awards hereunder. No
employee or director shall have a right to receive an Award hereunder and the
grant of an Award to an employee or director shall not obligate the Committee to
continue to grant Awards to such employee or director in subsequent periods.

(b)
Type of Awards. Awards shall be limited to the following six types: (i) "Stock
Options," (ii) "Stock Appreciation Rights," (iii) "Restricted Stock," (iv)
"Restricted Stock Units," (v) "Performance Shares," and (vi) "Performance
Units." Stock Options, which include "Incentive Stock Options" and other stock
options or combinations thereof, are rights to purchase shares of Common Stock
of the Company ("Shares"). A Stock Appreciation Right is a right to receive,
without payment to the Company, cash and/or Shares in lieu of the purchase of
Shares under the Stock Option to which the Stock Appreciation Right relates.

(c)
Maximum Number of Shares That May Be Issued. A maximum of 7,500,000 Shares
(subject to adjustment as provided in Section 14) may be issued as Restricted
Stock awards or granted at target pursuant to Awards made under the Plan and,
accordingly, up to 15,000,000 Shares (subject to adjustment as provided in
Section 14) may be issued by the Company in satisfaction of its obligations with
respect to such Award grants. For purposes of the foregoing, the exercise of a
Stock Appreciation Right shall constitute the issuance of Shares equal to the
Shares covered by the related Stock Option. If any Shares issued as Restricted
Stock shall be repurchased pursuant to the Company’s option described in Section
5 below, or if any Shares issued under the Plan shall be reacquired pursuant to
restrictions imposed at the time of issuance, such Shares may again be issued
under the Plan.

(d)
Rights With Respect to Shares.

(i)
A participant to whom Restricted Stock has been issued shall have prior to the
expiration of the Restricted Period or the earlier repurchase of such Shares as
herein provided, ownership of such Shares, including the right to vote the same
and to receive dividends thereon, subject, however, to the options, restrictions
and limitations imposed thereon pursuant hereto.

(ii)
A participant to whom Stock Options, Stock Appreciation Rights, Restricted Stock
Units, Performance Shares or Performance Units are granted (and any person
succeeding to such participant's rights pursuant


2

--------------------------------------------------------------------------------



to the Plan) shall have no rights as a shareholder with respect to any Shares
issuable pursuant to thereto until the date of the issuance of a stock
certificate (whether or not delivered) therefor. Except as provided in Section 5
or 14, no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) the record date for which is prior to the date such stock certificate
is issued.
(iii)
The Company, in its discretion, may hold custody during the Restricted Period of
any Shares of Restricted Stock.

(e)
Release Condition. Except as otherwise determined by the Committee, if a
participant's employment terminates before the payment, exercise, settlement or
removal of restrictions with respect to an Award, any subsequent payment,
exercise, settlement or removal of restrictions shall be conditioned upon the
participant signing a release provided by the Committee as consideration for
such payment, exercise, settlement or removal of restrictions. If a
participant's employment is terminated due to a reduction in force before the
payment, exercise, settlement or removal of restrictions with respect to an
Award, any subsequent payment, exercise, settlement or removal of restrictions
shall also be conditioned upon the participant signing any agreement and release
provided to the participant at the time of the termination of employment and
within the time period specified in any such agreement and release.



4.    STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
The Committee may grant to participants Stock Options (including, in its
discretion, Stock Appreciation Rights). The maximum number of Shares with
respect to which Stock Options and Stock Appreciation Rights (not including
Stock Appreciation Rights attached to Stock Options) may be issued to a
participant in one year is 1,000,000. Each Stock Option shall comply with the
following terms and conditions:
(a)
The per Share exercise price shall not be less than the greater of (i) the fair
market value per Share at the time of grant, as determined in good faith by the
Committee, or (ii) the par value per Share. However, the exercise price of an
Incentive Stock Option granted to a participant who owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or of a subsidiary (a “Ten Percent Participant”) shall not be less than
the greater of 110% of such fair market value, or the par value per Share.

(b)
The Committee shall initially determine the number of Shares to be subject to
each Stock Option. The number of Shares subject to a Stock Option will
subsequently be reduced on a Share-for-Share basis to the extent that Shares
under such Stock Option are used to calculate the cash and/or Shares received
pursuant to exercise of a Stock Appreciation Right attached to such Stock
Option.


3

--------------------------------------------------------------------------------



(c)
The Stock Option shall not be transferable by the optionee otherwise than by
will or the laws of descent and distribution, and shall be exercisable during
his lifetime only by him.

(d)
The Stock Option shall not be exercisable:

(i)
after the expiration of ten years from the date it is granted (or such earlier
date specified in the grant of the Stock Option) and may be exercised during
such period only at such time or times as the Committee may establish;

(ii)
unless payment in full is made for the Shares being acquired thereunder at the
time of exercise (including any federal, state or local income or other taxes
which the Committee determines are required to be withheld in respect of such
shares); such payment shall be made (A) in United States dollars by cash or
check, (B) by tendering to the Company Shares owned by the person exercising the
Stock Option and having a fair market value equal to the cash exercise price
thereof, such fair market value to be determined in such reasonable manner as
may be provided for from time to time by the Committee or as may be required in
order to comply with or to conform to the requirements of any applicable or
relevant laws or regulations, (C) by the Company delivering for sale to a
registered securities broker acceptable to the Company a number of the Shares
being acquired by the person exercising the Stock Option being sufficient, after
brokerage commissions and, if the participant so elects, withholding
obligations, to cover the cash exercise price thereof, together with
instructions to the broker to remit to the Company the aggregate exercise price
and the remainder to the participant, or (D) by a combination of United States
dollars and Shares pursuant to (A), (B) and/or (C) above;

(iii)
by participants who were employees of the Company or one of its subsidiaries at
the time of the grant of the Stock Option unless such participant has been, at
all times during the period beginning with the date of grant of the Stock Option
and ending on the date three months prior to such exercise, an officer or
employee of the Company or a subsidiary, or of a corporation, or a parent or
subsidiary of a corporation, issuing or assuming the Stock Option in a
transaction to which Section 424(a) of the Code is applicable, except that:

(A)
if such person shall cease to be an officer or employee of the Company or one of
its subsidiary corporations solely by reason of a period of Related Employment
as defined in Section 9, he may, during such period of Related Employment (but
in no event after the Stock Option has expired under the provisions of Section
4(d)(i) hereof), exercise such Stock Option as if he continued to be such an
officer or employee; or


4

--------------------------------------------------------------------------------



(B)
if an optionee shall become disabled as defined in Section 8 he may, at any time
within three years of the date he becomes disabled (but in no event after the
Stock Option has expired under the provisions of Section 4(d)(i) hereof),
exercise the Stock Option with respect to (i) any Shares as to which he could
have exercised the Stock Option on the date he became disabled and (ii) if the
Stock Option is not fully exercisable on the date he becomes disabled, the
number of additional Shares as to which the Stock Option would have become
exercisable had he remained an employee through the next date on which
additional Shares were scheduled to become exercisable under the Stock Option;
or

(C)
if an optionee shall die while holding a Stock Option, his executors,
administrators, heirs or distributees, as the case may be, at any time within
one year after the date of such death (but in no event after the Stock Option
has expired under the provisions of Section 4(d)(i) hereof), may exercise the
Stock Option with respect to (i) any Shares as to which the decedent could have
exercised the Stock Option at the time of his death, and if the Stock Option is
not fully exercisable on the date of his death, the number of additional Shares
as to which the Stock Option would have become exercisable had he remained an
employee through the next date on which additional Shares were scheduled to
become exercisable under the Stock Option; provided, however, that if death
occurs during the three-year period following a disability as described in
Section 4(d)(iii)(B) hereof or any period following a voluntary termination
(including retirement) in respect of which the Committee has exercised its
discretion to grant continuing exercise rights as provided in Section
4(d)(iii)(D) hereof, the Stock Option shall not become exercisable as to any
Shares in addition to those as to which the decedent could have exercised the
Stock Option at the time of his death; or

(D)
if such person shall voluntarily terminate his employment with the Company
(including retirement), the Committee, in its sole discretion, may determine
that the optionee may exercise the Stock Option with respect to some or all of
the Shares subject to the Stock Option as to which it would not otherwise be
exercisable on the date of his voluntary termination provided, however, that in
no event may such exercise take place after the Stock Option has expired under
the provisions of Section 4(d)(i) hereof.

(e)
The aggregate market value of Shares (determined at the time of grant of the
Stock Option pursuant to Section 4(a) of the Plan) with respect to which
Incentive Stock Options granted to any participant under the Plan are
exercisable for the first time by such participant during any calendar year may
not exceed the maximum amount


5

--------------------------------------------------------------------------------



permitted under Section 422(d) of the Code at the time of the Award grant. In
the event this limitation would be exceeded in any year, the optionee may elect
either (i) to defer to a succeeding year the date on which some or all of such
Incentive Stock Options would first become exercisable or (ii) convert some or
all of such Incentive Stock Options into non-qualified Stock Options.
(f)
If the Committee, in its discretion, so determines, there may be related to the
Stock Option, either at the time of grant or by amendment, a Stock Appreciation
Right which shall be subject to such terms and conditions, not inconsistent with
the Plan, as the Committee shall impose, including the following:

(i)
A Stock Appreciation Right may be exercised only:

(A)
to the extent that the Stock Option to which it relates is at the time
exercisable, and

(B)
if

(1)
in the case of a Stock Option other than an Incentive Stock Option only, such
Stock Option will expire by its terms within 30 days (90 days if the optionee is
at the time an officer of the Company who is required to file reports pursuant
to Section 16(a) of the Exchange Act);

(2)
the optionee has become disabled or ceased to be an officer or employee by
reason of his retirement with the approval of the Committee in its sole
discretion; or

(3)
the optionee has died.

However, if the Stock Option to which the Stock Appreciation Right relates is
exercisable and if the optionee is at the time an officer of the Company who is
required to file reports pursuant to Section 16(a) of the Exchange Act, the
Stock Appreciation Right may, subject to the approval of the Committee, be
exercised during such periods, as may be specified by the Committee;
(ii)
A Stock Appreciation Right shall entitle the optionee (or any person entitled to
act under the provisions of Section 4(d)(iii)(C) hereof) to surrender
unexercised the related Stock Option (or any portion of such Option) to the
Company and to receive from the Company in exchange therefor that number of
Shares having an aggregate market value equal to the excess of the market value
of one Share (provided that, if such value exceeds 150% of the per share
exercise price specified in such Stock Option, such value shall be deemed to be
150% of such Stock Option price) over the exercise price of such Stock Option
price per share,


6

--------------------------------------------------------------------------------



times the number of Shares subject to the Stock Option, or portion thereof,
which is so surrendered. The Committee shall be entitled to elect to settle the
obligation arising out of the exercise of a Stock Appreciation Right by the
payment of cash equal to the aggregate value of the Shares it would otherwise be
obligated to deliver or partly by the payment of cash and partly by the delivery
of Shares. Any such election shall be made within 15 business days after the
receipt by the Committee of written notice of the exercise of the Stock
Appreciation Right. The market value of a Share for this purpose shall be the
market value thereof on the last business day preceding the date of the election
to exercise the Stock Appreciation Right, provided that if notice of such
election is received by the Committee more than three business days after the
date of such election (as such date of election is stated in the notice of
election), the Committee may, but need not, determine the market value of a
Share as of the day preceding the date on which the notice of election is
received;
(iii)
No fractional Shares shall be delivered under this Section 4(f), but in lieu
thereof a cash adjustment shall be made; and

(iv)
In the case of a Stock Appreciation Right attached to an Incentive Stock Option,
such Stock Appreciation Right shall only be transferable when such Incentive
Stock Option is transferable pursuant to Section 4(c) hereof.

(g)
Notwithstanding anything herein to the contrary, in the event a Change in
Control as defined in Section 10(a) occurs and within 24 months thereafter: (A)
there is a Termination Without Cause, as defined in Section 11, of an optionee’s
employment; or (B) there is a Constructive Termination as defined in Section 12,
of an optionee’s employment; or (C) there occurs an Adverse Change in the Plan,
as defined in Section 13, in respect of an optionee affecting any Award held by
such optionee and if the optionee then holds a Stock Option,

(A)
in the case of a Termination Without Cause or a Constructive Termination, the
optionee may exercise the entire Stock Option, at any time within 30 days of
such Termination Without Cause or such Constructive Termination (but in no event
after the option has expired under the provisions of Sections 4(d)(i)), and

(B)
in the case of an Adverse Change in the Plan, the optionee may exercise the
entire Stock Option at any time after such Adverse Change in the Plan in respect
of him and prior to the date 30 days following his termination of employment as
a result of a Termination Without Cause or a Constructive Termination (but in no
event after the option has expired under the provisions of Section 4(d)(i)).




7

--------------------------------------------------------------------------------



5.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

(a)    The Committee may grant to participants Restricted Stock and/or
Restricted Stock Unit Awards. A Restricted Stock Award shall consist of a Share
issued or transferred to participants which is subject to transferability
restrictions and/or a substantial risk of forfeiture. A Restricted Stock Unit
Award shall entitle a Participant to receive, without payment to the Company, an
amount equal to the value of one Share, if the terms and conditions specified
herein and in the Restricted Stock Unit Award agreement are satisfied.
(b)    Each Award of Restricted Stock shall comply with the following terms and
conditions:
(i)
The Committee shall determine the number of Shares of Restricted Stock to be
issued to a participant, up to a maximum of 500,000 Shares of Restricted Stock
to a participant in one year.

(ii)
Shares of Restricted Stock issued may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution, for such period from the date on which the Award is
granted until the Award vests in accordance with the terms established by the
Committee (the “Restricted Period”). The Company shall have the option to
repurchase the Shares of Restricted Stock at such price as the Committee shall
have fixed, in its sole discretion, when the Award was made, which option will
be exercisable if the participant’s continuous employment with the Company or a
subsidiary shall terminate for any reason, except solely by reason of an event
described in Section 5(b)(iii) or (iv), prior to the expiration of the
Restricted Period or the earlier lapse of the option. Such option shall be
exercisable on such terms, in such manner and during such period as shall be
determined by the Committee when the Award is made. Certificates for Shares
issued pursuant to Restricted Stock Awards shall bear an appropriate legend
referring to the foregoing option and other restrictions. Any attempt to dispose
of any such Shares in contravention of the foregoing option and other
restrictions shall be null and void and without effect. If Shares issued
pursuant to a Restricted Stock Award shall be repurchased pursuant to the option
described above, the participant to whom the Award was granted, or in the event
of his death after such option becomes exercisable, his executor or
administrator, shall forthwith deliver to the Secretary of the Company any
certificates for the Shares awarded to the participant, accompanied by such
instruments of transfer, if any, as may reasonably be required by the Secretary
of the Company. If the option described above is not exercised by the Company,
such option and the restriction imposed pursuant to the first sentence of this


8

--------------------------------------------------------------------------------



Section 5(b)(ii) shall terminate and be of no further force and effect.
Notwithstanding anything to the contrary in this Section 5(b)(ii), neither any
Restricted Period nor any option shall lapse to the extent the Company or any
subsidiary would be unable to take a deduction with respect to such lapse by
reason of Section 162(m) of the Code.
(iii)
If a participant who has been in the continuous employment of the Company or of
a subsidiary shall:

(A)
die or become disabled (as defined in Section 8) during the Restricted Period,
the option of the Company to repurchase (and any and all other restrictions on)
a pro rata portion of the Shares awarded to him under such Award shall lapse and
cease to be effective as of the date on which his death or disability occurs.
The participant shall be entitled to a pro rata portion of Shares be determined
as follows: (A) the number of Shares awarded under the Award multiplied by (B) a
Performance Factor of 100%, multiplied by (C) a percentage, the numerator of
which is equal to the number of full or partial months from the beginning of the
Restricted Period through the date of death or disability and the denominator of
which is equal to the number of months in the Restricted Period.

(B)
voluntarily terminate his employment with the Company (including retirement)
during the Restricted Period, the Committee may determine that all or any
portion of the option to repurchase and any and all other restrictions on some
or all of the Shares awarded to him under such Award, if such option and other
restrictions are still in effect, shall lapse and cease to be effective as of
the date on which such voluntary termination or retirement occurs.

(iv)
In the event within 24 months after a Change in Control as defined in Section
10(a) and during the Restricted Period:

(A)
there is a Termination Without Cause, as defined in Section 11, of the
employment of a participant;

(B)
there is a Constructive Termination, as defined in Section 12, of the employment
of a participant; or

(C)
there occurs an Adverse Change in the Plan, as defined in Section 13, in respect
of a participant, then


9

--------------------------------------------------------------------------------



the option to repurchase (and any and all other restrictions on) all Shares
awarded to him under his Award shall lapse and cease to be effective as of the
date on which such event occurs.
(c)    Each Award of Restricted Stock Units shall comply with the following
terms and conditions:
(i)
The Committee shall determine the target number of Restricted Stock Units to be
granted to a participant. The maximum number of Restricted Stock Units that may
be earned by a participant for any single award period ("Award Period") of one
year or longer shall not exceed 500,000, reduced by the number of any
Performance Share Awards granted under Section 6 for such Performance Period.

(ii)
Each Restricted Stock Unit will represent one Share and the value of such Share
shall be credited to a notional account maintained by the Company. At the sole
discretion of the Committee, an Award Agreement may provide that each Restricted
Stock Unit shall also entitle the holder to an amount equal to the value of
dividends paid in respect of one Share during the period the Restricted Stock
Unit is outstanding, which amount shall also be credited to the notional
account.

(iii)
Restricted Stock Units may be subject to such terms and conditions as the
Committee determines appropriate, including, but not limited to, service-based
vesting requirements and/or performance objectives. Any such performance
objectives (“Performance Objectives”) shall be approved by the Committee (i)
while the outcome for each designated performance period ("Performance Period")
is substantially uncertain and (ii) no more than 90 days after the commencement
of the Performance Period to which the Performance Objective relates or, if less
than 90 days, the number of days which is equal to 25 percent of the relevant
Performance Period. The Performance Objectives established with respect to a
Restricted Stock Unit Award shall be specific performance targets established by
the Committee with respect to one or more of the following criteria selected by
the Committee: (i) consolidated earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (ii) net
income; (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on stockholders’ equity; (vii) expense management; (viii)
return on investment; (ix) improvements in capital structure; (x) share price;
(xi) combined ratio; (xii) operating ratio; (xiii) profitability of an
identifiable business unit or product; (xiv) maintenance or improvement of
profit margins; (xv) market share; (xvi) revenues or sales; (xvii) costs;


10

--------------------------------------------------------------------------------



(xviii) cash flow; (xix) working capital; (xx) return on assets; (xxi) customer
satisfaction; (xxii) employee satisfaction; (xxiii) economic value per Share,
(xxiv) underwriting return on capital and (xxv) underwriting return on equity.
The foregoing criteria may relate to the Company, one or more of its
subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code (or any successor section thereto), the Performance
Objectives may be calculated without regard to extraordinary items.
(iv)
The Award Period in respect of any grant of a Restricted Stock Unit shall be
such period as the Committee shall determine. An Award Period may contain a
number of separate Performance Periods as designated by the Committee.

(v)
Except as otherwise provided in a Restricted Stock Unit Award agreement
(including in accordance with Sections 5(c)(vi) and (vii)), Restricted Stock
Units shall be canceled if the participant’s continuous employment with the
Company or any of its subsidiaries shall terminate for any reason prior to the
end of the Award Period.

(vi)
At the sole discretion of the Committee, a Restricted Stock Unit Award agreement
may provide that, if a participant who has been in the continuous employment of
the Company or of a subsidiary shall

(A)
die or become disabled (as defined in Section 8) during the Award Period, any
and all restrictions on a pro rata portion of the Shares awarded to him under
such Award shall lapse and cease to be effective as of the date on which his
death or disability occurs. The participant shall be entitled to a pro rate
portion of Shares to be determined as follows: (A) the number of Shares awarded
under the Award multiplied by (B) a Performance Factor of 100% multiplied by (C)
a percentage, the numerator of which is equal to the number of full or partial
months from the beginning of the Award Period through the date of death or
disability and the denominator of which is equal to the number of months in the
Award Period; or

(B)
voluntarily terminate his employment with the Company (including retirement)
during the Award Period, the Committee may determine that any and all
restrictions on some or all of the Shares awarded to


11

--------------------------------------------------------------------------------



him under such Award, if such option and other restrictions are still in effect,
shall lapse and cease to be effective as of the date on which such voluntary
termination or retirement occurs.
(vii)
At the sole discretion of the Committee, a Restricted Stock Unit Award agreement
may provide that, in the event within 24 months after a Change in Control as
defined in Section 10(a) and during the Award Period:

(A)
there is a Termination Without Cause, as defined in Section 11, of the
employment of a participant;

(B)
there is a Constructive Termination, as defined in Section 12, of the employment
of a participant; or

(C)
there occurs an Adverse Change in the Plan, as defined in Section 13, in respect
of a participant, then

any and all restrictions on all Shares awarded to him under his Award shall
lapse and cease to be effective as of the date on which such event occurs.
(viii)
As soon as practicable after the end of each Performance Period, the Committee
shall determine and certify in writing the extent to which the terms and
conditions of the Restricted Stock Unit have been satisfied (including, if
applicable, the extent to which any applicable Performance Objectives have been
achieved).

(ix)
Unless payment is deferred in accordance with Section 21, the Committee shall
cause an amount equal to the value of the Restricted Stock Units earned by the
participant to be paid to him or his beneficiary no later than 2 1/2 months
after the end of the Company's fiscal year in which such Restricted Stock Units
are earned. Restricted Stock Units may be settled in cash, in Shares or partly
in cash and partly in Shares as determined by the Committee.



6.    PERFORMANCE SHARES
The grant of a Performance Share Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Actual Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award are satisfied. Payment in respect of an Award
shall be made as provided in Section 6(h). Each Performance Share Award shall be
subject to the following terms and conditions:

12

--------------------------------------------------------------------------------



(a)
The Committee shall determine the target number of Performance Shares to be
granted to a participant. The maximum number of Performance Shares that may be
earned by a participant for any single Award Period of one year or longer shall
not exceed 500,000, reduced by the number of any Restricted Stock Unit Awards
granted under Section 5 for such Award Period. Performance Share Awards may be
granted in different classes or series having different terms and conditions.

(b)
The Actual Value of a Performance Share Award shall be the product of (i) the
target number of Performance Shares subject to the Performance Share Award, (ii)
the Performance Percentage (as determined below) applicable to the Performance
Share Award and (iii) the market value of a Share on the date the Award is
approved and becomes payable to the participant. The “Performance Percentage”
applicable to a Performance Share Award shall be a percentage of no less than 0%
and no more than 200%, which percentage shall be determined by the Committee
based upon the extent to which the Performance Objectives (as determined below)
established for such Award are achieved during the Award Period. The method for
determining the applicable Performance Percentage shall also be established by
the Committee.

(c)
At the time each Performance Share Award is granted, the Committee shall
establish performance objectives (“Performance Objectives”) to be attained
within the Award Period as the means of determining the Performance Percentage
applicable to such Award. The Performance Objectives shall be approved by the
Committee (i) while the outcome for that Award Period is substantially uncertain
and (ii) no more than 90 days after the commencement of the Award Period to
which the Performance Objective relates or, if less than 90 days, the number of
days which is equal to 25 percent of the relevant Award Period. The Performance
Objectives established with respect to a Performance Share Award shall be
specific performance targets established by the Committee with respect to one or
more of the following criteria selected by the Committee: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income; (iv)
earnings per Share; (v) book value per Share; (vi) return on stockholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) share price; (xi) combined ratio; (xii) operating
ratio; (xiii) profitability of an identifiable business unit or product; (xiv)
maintenance or improvement of profit margins; (xv) market share; (xvi) revenues
or sales; (xvii) costs; (xviii) cash flow; (xix) working capital; (xx) return on
assets; (xxi) customer satisfaction; (xxii) employee satisfaction; (xxiii)
economic value per Share; (xxiv) underwriting return on capital; and (xxv)
underwriting return on equity. The foregoing criteria may relate to the Company,
one or more of its subsidiaries or one or more of its divisions, units,
partnerships, joint ventures


13

--------------------------------------------------------------------------------



or minority investments, product lines or products or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with Section
162(m) of the Code (or any successor section thereto), the Performance
Objectives may be calculated without regard to extraordinary items.
(d)
The award period (the “Award Period”) in respect of any grant of a Performance
Share Award shall be such period as the Committee shall determine commencing as
of the beginning of the fiscal year of the Company in which such grant is made.
An Award Period may contain a number of performance periods; each performance
period shall commence on or after the first day of the Award Period and shall
end no later than the last day of the Award Period. If the Committee does not
specify in a Performance Share Award agreement or elsewhere the performance
periods contained in an Award Period, each 12-month period beginning with the
first day of such Award Period shall be deemed to be a performance period.

(e)
Except as otherwise determined by the Committee, Performance Shares shall be
canceled if the participant’s continuous employment with the Company or any of
its subsidiaries shall terminate for any reason prior to the end of the Award
Period, except by reason of a period of Related Employment as defined in Section
9, and except as otherwise specified in this Section 6(e) or in Section 6(f).
Notwithstanding the foregoing and without regard to Section 6(g), if an employee
participant shall:

(i)
while in such employment, die or become disabled (as described in Section 8)
prior to the end of an Award Period, the Performance Share Award for such Award
Period shall be immediately canceled and he, or his legal representative, as the
case may be, shall receive as soon as administratively feasible a payment in
respect of such canceled Performance Share Award equal to the product of (A)(i)
the target number of Performance Shares for such Award multiplied by (ii) a
fraction, the numerator of which is equal to the number of full or partial
months from the beginning of the Award Period through the date of the death or
disability, and the denominator of which is equal to the total number of months
within such Award Period, multiplied by (B) the market value of a Share on the
last day of the month in which the death or disability occurred, multiplied by
(C) a Performance Percentage equal to 100%; or

(ii)
retire prior to the end of the Award Period, the Performance Share Award for
such Award Period shall be immediately canceled; provided, however, that the
Committee in its sole discretion may


14

--------------------------------------------------------------------------------



determine to make a payment to the participant in respect of such canceled
Performance Share Award. Subject to the discretion of the Committee, a
participant shall be entitled to receive as soon as administratively feasible a
cash payment equal to the product of (A) (i) the target number of Performance
Shares for such Applicable Award multiplied by (ii) a fraction, the numerator of
which is equal to the number of full or partial months from the beginning of the
Award Period through the date of retirement, and the denominator of which is
equal to the total number of months within such Award Period, multiplied by (B)
the market value of a Share on the last day of the performance period in which
the retirement occurred, multiplied by (C) the Performance Percentage determined
by the Committee to have been achieved through the end of the performance period
in which the retirement occurred. For purposes of the Plan, “retire” and
“retirement” shall mean termination of service with the Company, other than for
Cause, at any time after attaining age sixty (60) or termination of service
under circumstances which the Committee deems equivalent to retirement.
(f)    If within 24 months after a Change in Control as defined in Section
10(a):
(i)
there is a Termination Without Cause, as defined in Section 11, of the
employment of a participant;

(ii)
there is a Constructive Termination, as defined in Section 12, of the employment
of a participant; or

(iii)
there occurs an Adverse Change in the Plan, as defined in Section 13, in respect
of a participant (any such occurrence under the above clauses (i), (ii) or
(iii), a “Trigger Event”), then

with respect to Performance Share Awards that were outstanding on the date of
the Trigger Event (each, an “Applicable Award”), each such Applicable Award
shall be immediately canceled and the Participant, or the Participant’s legal
representative, as the case may be, shall be entitled to receive a cash payment
equal to the product of (A) the target number of Performance Shares for such
Applicable Award multiplied by (B) a fraction, the numerator of which is equal
to the number of full or partial months from the beginning of the Award Period
through the date of the Trigger Event, and the denominator of which is equal to
the total number of months within such Award Period, multiplied by (C) the
greater of (i) the market value of a Share immediately prior to the Change in
Control and (ii) the market value of a Share on the date the applicable Trigger
Event occurs, multiplied by (D) the greater of the Performance Percentage
calculated through the end of the quarter preceding the Trigger Event, or 100%.
For purposes of this Section 6(f), the Performance Percentage calculated as of
the end of the quarter preceding the Trigger Event shall be calculated using
actual financial

15

--------------------------------------------------------------------------------



results achieved through the end of the quarter preceding the Trigger Event and
including any gain or loss related to the Change in Control as it relates to the
Company recognized or to be recognized in the Company’s consolidated financial
statements prepared in accordance with Generally Accepted Accounting Principles
(“GAAP”). If following a Change in Control, a Participant’s employment remains
continuous through the end of an Award Period, then the Participant shall be
paid with respect to such Awards for which he would have been paid had there not
been a Change in Control and the Actual Value shall be determined in accordance
with Section 6(g) below.
(g) Except as otherwise provided in Sections 6(e) or (f), as soon as practicable
after the end of the Award Period or such earlier date as the Committee in its
sole discretion may designate, the Committee shall (i) determine, based on the
extent to which the applicable Performance Objectives have been achieved, the
Performance Percentage applicable to an Award of Performance Shares, (ii)
calculate the Actual Value of the Performance Share Award and (iii) shall
certify in writing the foregoing.
(h) Unless payment is deferred in accordance with Section 21, the Committee
shall cause an amount equal to the Actual Value of the Performance Shares earned
by the participant to be paid to him or his beneficiary no later than 2 1/2
months after the end of the Company's fiscal year in which such Performance
Shares are earned. Performance Shares may be settled in cash, in Shares or
partly in cash and partly in Shares as determined by the Committee.
 
7.    PERFORMANCE UNITS
The grant of a Performance Unit Award to a participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Earned Value”) determined by the Committee, if the terms and conditions
specified herein and in the Award agreement are satisfied. Payment in respect of
a Performance Unit Award shall be made as provided in Section 7(g). Each
Performance Unit Award shall be subject to the following terms and conditions:
(a)
The Committee shall determine the target number of Performance Units to be
granted to a participant. The maximum Earned Value that may be earned by a
participant for Performance Units for any single Award Period of one year or
longer shall not exceed $25,000,000. Performance Unit Awards may be granted in
different classes or series having different terms and conditions.

The Earned Value of an Award of Performance Units shall be the product of (i)
the target number of Performance Units subject to the Performance Unit Award,
(ii) the Performance Percentage (as determined below) applicable to the
Performance Unit Award and (iii) the Value (as determined below) of a Unit on
the date the Award is paid or becomes payable to the employee. The “Performance
Percentage” applicable to a Performance Unit Award shall be a percentage of no
less than 0% and no more

16

--------------------------------------------------------------------------------



than 200%, which percentage shall be determined by the Committee based upon the
extent to which the Performance Objectives (as determined below) established for
such Award are achieved during the Award Period. The method for determining the
applicable Performance Percentage shall also be established by the Committee.
The method for calculating the Value of each Unit shall be defined within the
award agreement.
(b)
At the time each Performance Unit Award is granted the Committee shall establish
performance objectives (“Performance Objectives”) to be attained within the
Award Period as the means of determining the Performance Percentage applicable
to such Award. The Performance Objectives shall be approved by the Committee (i)
while the outcome for that Award Period is substantially uncertain and (ii) no
more than 90 days after the commencement of the performance period to which the
performance objective relates or, if less than 90 days, the number of days which
is equal to 25 percent of the relevant performance period. The Performance
Objectives established with respect to a Performance Unit Awards shall be
specific performance targets established by the Committee with respect to one or
more of the following criteria selected by the Committee: (i) consolidated
earnings before or after taxes (including earnings before interest, taxes,
depreciation and amortization); (ii) net income; (iii) operating income; (iv)
earnings per Share; (v) book value per Share; (vi) return on stockholders’
equity; (vii) expense management; (viii) return on investment; (ix) improvements
in capital structure; (x) share price; (xi) combined ratio; (xii) operating
ratio; (xiii) profitability of an identifiable business unit or product; (xiv)
maintenance or improvement of profit margins; (xv) market share; (xvi) revenues
or sales; (xvii) costs; (xviii) cash flow; (xix) working capital; (xx) return on
assets; (xxi) customer satisfaction; (xxii) employee satisfaction; (xxiii)
economic value per Share, (xxiv) underwriting return on capital and (xxv)
underwriting return on equity. The foregoing criteria may relate to the Company,
one or more of its subsidiaries or one or more of its divisions, units,
partnerships, joint ventures or minority investments, product lines or products
or any combination of the foregoing, and may be applied on an absolute basis
and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. In addition, to the
degree consistent with Section 162(m) of the Code (or any successor section
thereto), the Performance Objectives may be calculated without regard to
extraordinary items.

(c)
The award period (the “Award Period”) in respect of any grant of a Performance
Unit Award shall be such period as the Committee shall determine commencing as
of the beginning of the fiscal year of the Company in which such grant is made.
An Award Period may contain a number of performance periods; each performance
period shall commence on or after the first day of the Award Period and shall
end no later than the last day of the Award Period. If the Committee does not
specify in a Performance Unit Award agreement or elsewhere the performance
periods contained in an Award Period, each 12-month period beginning with the
first day of such Award Period shall be deemed to be a performance period.


17

--------------------------------------------------------------------------------



(d)
Except as otherwise determined by the Committee, Performance Units shall be
canceled if the participant’s continuous employment with the Company or any of
its subsidiaries shall terminate for any reason prior to the end of the Award
Period, except solely by reason of a period of Related Employment as defined in
Section 9, and except as otherwise specified in this Section 7(d) or in Section
7(e). Notwithstanding the foregoing and without regard to Section 7(f), if an
employee participant shall:

(i)
while in such employment, die or become disabled as described in Section 8 prior
to the end of an Award Period, the Performance Unit Award for such Award Period
shall be immediately canceled and he, or his legal representative, as the case
may be, shall receive as soon as administratively feasible a payment in respect
of such canceled Performance Unit Award equal to the product of (A)(i) the
target number of Performance Units for such Award multiplied by (ii) a fraction,
the numerator of which is equal to the number of full or partial months within
the Award Period through the date of the death or disability, and the
denominator of which is equal to the total number of months within such Award
Period, multiplied by (B) the value of a Performance Unit on the last day of the
month in which the death or disability occurred, multiplied by (C) a Performance
Percentage equal to 100%.

(ii)
retire with the approval of the Committee in its sole discretion prior to the
end of the Award Period; the Performance Unit Award for such Award Period shall
be immediately canceled; provided, however, that the Committee in its sole
discretion may determine to make a payment to the participant in respect of such
canceled Performance Unit Award. Subject to the discretion of the Committee, the
participant shall be entitled to receive as soon as administratively feasible a
payment in respect of such canceled Performance Unit Award equal to the product
of (A)(i) the target number of Performance Units for such Award multiplied by
(ii) a fraction, the numerator of which is equal to the number of full or
partial months from the beginning of the Award Period through the date of the
retirement and the denominator of which is equal to the total number of months
within such Award Period, multiplied by (B) the value of a Performance Unit on
the last day of the performance period in which the retirement occurred,
multiplied by (C) the Performance Percentage determined by the Board to have
been achieved through the end of the performance period in which the retirement
occurred. For purposes of the Plan, “retire” and “retirement” shall mean
termination of service with the Company, other than for Cause, at any time after
attaining age sixty (60) or termination of service under circumstances which the
Committee deems equivalent to retirement.


18

--------------------------------------------------------------------------------



(e)
If within 24 months after a Change in Control as defined in Section 10(a), a
Trigger Event occurs, then with respect to Performance Unit Awards that were
outstanding on the date of the Trigger Event (each, an “Applicable Award”), each
such Applicable Award shall be immediately canceled and, in respect thereof,
such participant shall be entitled to receive a cash payment equal to the
product of (A) (i) the target number of Performance Units for such Applicable
Award multiplied by (ii) a fraction, the numerator of which is equal to the
number of full or partial months from the beginning of the Award Period through
the date of the Trigger Event, and the denominator of which is equal to the
total number of months within such Award Period, multiplied by (B) the greater
of (i) the value of a Performance Unit immediately prior to the Change in
Control and (ii) the value of Performance Unit on the date the applicable
Trigger Event occurs, multiplied by (C) the greater of (i) the Performance
Percentage calculated through the end of the quarter preceding the Trigger
Event, or (ii) 100%. For purposes of this Section 7(e), the Performance
Percentage calculated as of the end of the quarter preceding the Trigger Event
shall be calculated using actual financial results achieved through the end of
the quarter preceding the Trigger Event and including any gain or loss related
to the Change in Control as it relates to the Company recognized or to be
recognized in the Company’s consolidated financial statements prepared in
accordance with GAAP. If following a Change in Control, a Participant’s
employment remains continuous through the end of an Award Period, then the
Participant shall be paid with respect to such Awards for which he would have
been paid had there not been a Change in Control and the Actual Value shall be
determined in accordance with Section 7(f) below.

(f)
Except as otherwise provided in Sections 7(d) and (e), as soon as practicable
after the end of the Award Period or such earlier date as the Committee in its
sole discretion may designate, the Committee shall (i) determine, based on the
extent to which the applicable Performance Objectives have been achieved, the
Performance Percentage applicable to an Award of Performance Units, (ii)
calculate the Earned Value of the Performance Unit Award and (iii) shall certify
in writing all of the foregoing.

(g)
Unless payment is deferred in accordance with Section 21, the Committee shall
cause an amount equal to the Earned Value of the Performance Units earned by the
participant to be paid to him or his beneficiary no later than 2 1/2 months
after the end of the Company's fiscal year in which such Performance Units are
earned. Performance Units may be settled in cash, in Shares or partly in cash
and partly in Shares as determined by the Committee.



8.    DISABILITY
For the purposes of this Plan, a participant shall be deemed to be disabled if
the Committee shall determine that the physical or mental condition of the
participant is such as would entitle him to payment of long-term disability
benefits under any disability plan of the Company or a subsidiary in which he is
a participant.

19

--------------------------------------------------------------------------------



9.    RELATED EMPLOYMENT
For the purposes of this Plan, Related Employment shall mean the employment of a
participant by an employer which is neither the Company nor a subsidiary
provided: (i) such employment is undertaken by the participant and continued at
the request of the Company or a subsidiary; (ii) immediately prior to
undertaking such employment, the participant was an officer or employee of the
Company or a subsidiary, or was engaged in Related Employment as herein defined;
and (iii) such employment is recognized by the Committee, in its sole
discretion, as Related Employment for the purposes of this Section 9. The death
or disability of a participant during a period of Related Employment as herein
defined shall be treated, for purposes of this Plan, as if the death or onset of
disability had occurred while the participant was an officer or employee of the
Company.
10.    CHANGE IN CONTROL
(a)
For purposes of this Plan, a “Change in Control” within the meaning of this
Section 10(a) shall occur if:

(ii)
Any person or group (within the meaning of Section 13(d) and 14(d)(2) of the
Exchange Act), other than White Mountains Insurance Group, Ltd. or one of its
wholly owned subsidiaries, or an underwriter temporarily holding Shares in
connection with a public issuance thereof or an employee benefit plan of the
Company or its affiliates, becomes the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of thirty-five percent (35%) or more of the
Company’s then outstanding Shares and such percentage exceeds the beneficial
ownership percentage of the Company’s then outstanding Shares attributed to
White Mountains Insurance Group, Ltd., together with its wholly owned
subsidiaries;

(iii)
the Continuing Directors, as defined in Section 10(b), cease for any reason to
constitute a majority of the Board of the Company; or

(iv)
the business of the Company for which the participant’s services are principally
performed is disposed of by the Company pursuant to a sale or other disposition
of all or substantially all of the business or business-related assets of the
Company (including stock of a subsidiary of the Company).

(b)
For the purposes of this Plan, “Continuing Director” shall mean a member of the
Board (A) who is not an employee of the Company or its subsidiaries or of a
holder of, or an employee or an affiliate of an entity or group that holds,
thirty-five percent (35%) or more of the Company’s Shares and (B) who either was
a member of the Board on October 18, 2006, or who subsequently became a director
of the Company and whose election, or nomination for election, by the Company’s
shareholders was approved by a vote of a majority of the Continuing Directors
then on the Board


20

--------------------------------------------------------------------------------



(which term, for purposes of this definition, shall mean the whole Board and not
any committee thereof).
(c)
In the event of a Change in Control, the Committee as constituted immediately
prior to the Change in Control shall determine the manner in which “market
value” of Shares will be determined following the Change in Control.

11.    TERMINATION WITHOUT CAUSE
For purposes of this Plan, “Termination Without Cause” shall mean a termination
of the participant’s employment with the Company or subsidiary or business unit
of the Company by the Company (or subsidiary or business unit, as applicable)
or, by a purchaser of the participant’s subsidiary or business unit after a
Change in Control as described in Subsection 10(a)(iii), other than (i) for
death or disability as described in Section 8 or (ii) for Cause. “Cause” shall
mean (a) an act or omission by the participant that constitutes a felony or any
crime involving moral turpitude; or (b) willful gross negligence or willful
gross misconduct by the participant in connection with his employment which
causes, or is likely to cause, material loss or damage to the Company,
subsidiary or business unit. Notwithstanding anything herein to the contrary, if
the participant’s employment with the Company, subsidiary or business unit shall
terminate due to a Change in Control as described in Subsection 10(a)(iii),
where the purchaser (the “Purchaser”), as described in such subsection, formally
assumes the Company’s obligations under this Plan or places the participant in a
similar or like plan with no diminution of the value of the awards, such
termination shall not be deemed to be a “Termination Without Cause.”
12.    CONSTRUCTIVE TERMINATION
“Constructive Termination” shall mean a termination of employment with the
Company or a subsidiary at the initiative of the participant that the
participant declares by prior written notice delivered to the Secretary of the
Company to be a Constructive Termination by the Company or a subsidiary and
which follows (a) a material decrease in his total compensation opportunity or
compensation opportunity or (b) a material diminution in the authority, duties
or responsibilities of his position with the result that the participant makes a
determination in good faith that he cannot continue to carry out his job in
substantially the same manner as it was intended to be carried out immediately
before such diminution. Notwithstanding anything herein to the contrary,
Constructive Termination shall not occur within the meaning of this Section 12
until and unless 30 days have elapsed from the date the Company receives such
written notice from the participant without the Company curing or causing to be
cured the circumstance or circumstances described in this Section 12 on the
basis of which the declaration of Constructive Termination is given.
13.    ADVERSE CHANGE IN THE PLAN
An “Adverse Change in the Plan” shall mean
(a)
termination of the Plan pursuant to Section 18(a);


21

--------------------------------------------------------------------------------



(b)
amendment of the Plan pursuant to Section 17 that materially diminishes the
value of Awards that may be granted under the Plan, either to individual
participants or in the aggregate, unless there is substituted concurrently
authority to grant long-term incentive awards of comparable value to individual
participants in the Plan or in the aggregate, as the case may be; or ,

(c)
in respect of any holder of an Award a material diminution in his rights held
under such Award (except as may occur under the terms of the Award as originally
granted) unless there is substituted concurrently a long-term incentive award
with a value at least comparable to the loss in value attributable to such
diminution in rights.

In no event shall any amendment of the Plan or an Award contemplated by Section
14 hereof be deemed an Adverse Change in the Plan.
14.    RETIREMENT
For purposes of the Plan, “retire” and “retirement” shall mean termination of
service with the Company, other than for Cause, at any time after attaining age
sixty (60) or termination of service under circumstances which the Committee
deems equivalent to retirement.
15.    DILUTION AND OTHER ADJUSTMENTS
In the event of any change in the Outstanding Shares of the Company by reason of
any stock split, stock or extraordinary cash dividend, recapitalization, merger,
consolidation, reorganization, combination or exchange of Shares or other
similar event, or in the event of an extraordinary cash dividend or other
similar event, and if the Committee shall determine, in its sole discretion,
that such change equitably requires an adjustment in the number or kind of
Shares that may be issued under the Plan pursuant to Section 3, in the number or
kind of Shares subject to, or the Stock Option price per share under, any
outstanding Stock Option, in the number or kind of Shares which have been
awarded as Restricted Stock or in the repurchase option price per share relating
thereto, in the target number of Performance Shares which have been awarded to
any participant, or in any measure of performance, then such adjustment shall be
made by the Committee and shall be conclusive and binding for all purposes of
the Plan.
16.    DESIGNATION OF BENEFICIARY BY PARTICIPANT
A participant may name a beneficiary to receive any payment to which he may be
entitled in respect of Performance Shares, Performance Units or Stock
Appreciation Rights under the Plan in the event of his death, on a form to be
provided by the Committee. A participant may change his beneficiary from time to
time in the same manner. If no designated beneficiary is living on the date on
which any amount becomes payable to a participant’s executors or administrators,
the term “beneficiary” as used in the Plan shall include such person or persons.



22

--------------------------------------------------------------------------------



17.    MISCELLANEOUS PROVISIONS
(a)
No employee or other person shall have any claim or right to be granted an Award
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving an employee any right to be retained in the employ of the
Company or any subsidiary.

(b)
A participant’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of a participant’s death), including but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner and no such right or interest of any participant in the Plan
shall be subject to any obligation or liability or such participant.

(c)
No Shares shall be issued hereunder unless counsel for the Company shall be
satisfied that such issuance will be in compliance with applicable Federal and
state securities laws and Bermuda law.

(d)
The Company and its subsidiaries shall have the right to deduct from any payment
made under the Plan any federal, state or local income or other taxes required
by law to be withheld with respect to such payment. It shall be a condition to
the obligation of the Company to issue Shares upon exercise of a Stock Option,
upon settlement of a Stock Appreciation Right, or upon payment of a Performance
Share, a Performance Unit or a Restricted Stock Unit that the participant (or
any beneficiary or person entitled to payment under Section 4(d)(iii)(C) hereof)
pay to the Company, upon its demand, such amount as may be required by the
Company for the purpose of satisfying any liability to withhold Federal, state
or local income or other taxes. If the amount requested is not paid, the Company
may refuse to issue Shares.

(e)
The expenses of the Plan shall be borne by the Company. However, if an Award is
made to an employee of a subsidiary:

(i)
if such Award results in payment of cash to the participant, such subsidiary
shall pay to the Company an amount equal to such cash payment; and

(ii)
if the Award results in the issuance to the participant of Shares, such
subsidiary shall pay to the Company an amount equal to fair market value
thereof, as determined by the Committee, on the date such Shares are issued (or,
in the case of issuance of Restricted Stock or of Shares subject to transfer and
forfeiture conditions, equal to the fair market value thereof on the date on
which such Shares are no longer subject to applicable restriction), minus the
amount, if any received by the Company in exchange for such Shares.


23

--------------------------------------------------------------------------------



(f)
The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Award under the Plan.

(g)
By accepting any Award or other benefit under the Plan, each participant and
each person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company, the Board or the Committee.

(h)
If a Purchaser of a subsidiary or business unit agrees to fully assume the
obligations of the Company under a Participant’s outstanding Awards under the
Plan or to replace them with similar or like awards with no diminution of value
of the Awards as described in Section 11, then the Company shall be released
from its obligations to such Participant with respect to such Awards without the
requirement of any action by or approval of the Participant. If a Purchaser
declines to assume or replace such obligations, the Company shall remain
obligated under the Awards as provided in the Plan.

18.    AMENDMENT
The Plan may be amended at any time and from time to time by the Board subject
to applicable law, but no amendment which increases the aggregate number of
Shares which may be issued pursuant to the Plan or the class of employees
eligible to participate shall be effective unless and until the same is approved
by the shareholders of the Company. No amendment of the Plan shall adversely
affect any right of any participant with respect to any Award previously granted
without such participant’s written consent.
19.    TERMINATION
This Plan shall terminate upon the earlier of the following dates or events to
occur:
(a)
the adoption of a resolution of the Board terminating the Plan; or

(b)
ten years from the date the Plan is initially or subsequently approved and
adopted by the shareholders of the Company in accordance with Section 19 hereof.

No termination of the Plan shall alter or impair any of the rights or
obligations of any person, without his consent, under any Award previously
granted under the Plan.

24

--------------------------------------------------------------------------------



20.
SHAREHOLDER ADOPTION



The Plan shall be submitted to the shareholders of the Company for their
approval or adoption. The Plan shall not be effective and no Award shall be made
hereunder unless and until the Plan has been so approved and adopted by the
shareholders.


21. GOVERNING LAW


This Plan shall be governed by and construed in accordance with the laws of
Bermuda.


22. DEFERRAL OF AWARDS/SETTLEMENTS AND SECTION 409A COMPLIANCE


(a)
At the sole discretion of the Committee, the payment or settlement of an Award
may be deferred by the Committee or the Participant in accordance with
procedures adopted by the Committee. Notwithstanding the preceding sentence, if
an Award is subject to Section 409A of the Code or the deferral of such Award or
settlement causes the Award to be subject to Section 409A, any such deferral
must be in compliance with Section 409A of the Code (and the applicable guidance
issued thereunder) and the terms of the Plan and Award agreement shall be
interpreted consistent therewith.



(b)
Notwithstanding any provision of the Plan or any Award agreement to the
contrary, each Award granted under the Plan either shall be excepted from the
requirements of Section 409A of the Code or shall comply with the requirements
of Section 409A of the Code, and the terms of the Plan and each Award agreement
shall be interpreted consistent therewith. An Award that is excepted from the
requirements of Section 409A of the Code may not be amended or otherwise
modified in such a manner that the Award becomes subject to Section 409A of the
Code unless the Committee expressly provides that the amendment or modification
is intended to subject the Award to the requirements of Section 409A of the Code
and the amended or modified Award complies with such requirements. An Award that
is subject to the requirements of Section 409A of the Code may not be amended or
otherwise modified in such a manner that the Award no longer complies with
Section 409A of the Code unless the Committee expressly provides that the
amendment or modification is intended to be non-compliant with Section 409A of
the Code.










25